 1
     David Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn W. Miller, Esq.
 3   Nevada Bar No. 7825
     HAINES & KRIEGER, LLC
 4
     8985 S. Eastern Avenue, Suite 350
 5   Henderson, Nevada 89123
 6
     Tel: (702) 880-5554
     Fax: (702) 385-5518
 7   dkrieger@hainesandkrieger.com
 8   smiller@hainesandkrieger.com
 9
     Attorneys for Plaintiff
10   ROBERT W. MORRIS AND LARHONDA MORRIS
11

12

13
                        UNITED STATES DISTRICT COURT
14
                                   DISTRICT OF NEVADA
15
     ROBERT W. MORRIS AND                 Case No. : 2:18-cv-01829-JAD-EJY
16
     LARHONDA MORRIS,
17                                        STIPULATION AND ORDER FOR
18
                      Plaintiff,          EXTENSION OF TIME TO FILE
                                          REPLY BREIFS REGARDING
19   v.                                   CARRINGTON MORTGAGE
20                                        SERVICES LLC’S RESPONSE
     EQUIFAX INFORMATION                  TO MOTION FOR PARTIAL
21
     SERVICES, LLC; EXPERIAN              SUMMARY JUDGMENT (#57)
22   INFORMATION SOLUTIONS,               AND PLAINTIFFS’ RESPONSE
23
     INC.; DITECH FINANCIAL, LLC;         TO MOTION FOR SUMMARY
     CARRINGTON MORTGAGE                  JUDGMENT (#58)
24   SERVICES, LLC,
25                                                  (First Request)
                      Defendant.
26

27

28




                                           -1-
 1
                                      STIPULATION
 2         Plaintiffs   ROBERT      W.    MORRIS      AND   LARHONDA       MORRIS
 3
     (“Plaintiffs”) and Defendant CARRINGTON MORTGAGE SERVICES, LLC
 4

 5   (“Carrington”), collectively the “Parties”, respectfully stipulate and agree as
 6
     follows:
 7

 8         1. Plaintiffs shall have an extension of time to file a reply brief to
 9
                Carrington Mortgage Services, LLC’s Opposition to Plaintiffs’ Motion
10
                for Summary Judgment (ECF #57), which was filed with the Court on
11

12              August 22, 2019;
13

14

15         2. Carrington Mortgage Services, LLC shall have an extension of time to
16
                file a reply brief to Plaintiffs’ Response to Carrington Mortgage
17

18
                Services, LLC’s Motion for Summary Judgment (ECF #58), which was

19              filed with the Court on August 22, 2019;
20

21
           3. Currently, the Parties’ respective reply briefs are due on September 5,
22

23              2019;
24

25
           4. The Parties hereby stipulate and agree to a mutual extension of time to
26

27              file their respective reply briefs for two weeks until September 19,
28
                2019;


                                              -2-
 1

 2
          5. The purpose of the extension is allow the Parties a full and fair

 3           opportunity to reply to the issues raised in ECF 57 and ECF 58 and to
 4
             accommodate scheduling and calendaring conflicts due to Labor Day.
 5

 6        This is the Parties first request for an extension.
 7
          IT IS SO STIPULATED.
 8

 9   Dated August 30, 2019.
10

11   /s/ Shawn W. Miller                        /s/ Ramir M. Hernandez      .
     Shawn W. Miller, Esq.                      Ramir M. Hernandez, Esq.
12
     Haines & Krieger, LLC                      Wright, Finlay & Zak, LLP
13   8985 S. Eastern Avenue                     7785 W. Sahara Ave.
14
     Suite 350                                  Suite 200
     Las Vegas, Nevada 89123                    Las Vegas, NV 89117
15
     Attorneys for Plaintiff                    Attorneys for Carrington
16

17                                        ORDER
18

19        IT IS SO ORDERED.
20
                                                                 __________
21                                          U.S. DISTRICT
                                            UNITED  STATESCOURT   JUDGE
                                                           DISTRICT JUDGE
22
                                            Dated: 9/3/2019
                                            DATED:
23

24

25

26

27

28




                                              -3-
